AGREEMENT AND PLAN OF MERGER by and among: Ligand Pharmaceuticals Incorporated, a Delaware corporation; Neon Signal, LLC, a Delaware limited liability company; and Neurogen Corporation, a Delaware corporation Dated as of August 23, 2009 ARTICLE I CERTAIN DEFINITIONS 2 ARTICLE II THE MERGER; EFFECTIVE TIME 11 Section 2.01 Merger of Merger Sub into the Company. 11 Section 2.02 Effect of the Merger. 11 Section 2.03 Effective Time 12 Section 2.04 Closing 12 Section 2.05 Certificate of Incorporation and Bylaws; Officers and Directors. 12 Section 2.06 Conversion of Company Shares. 12 Section 2.07 Closing of the Company's Transfer Books. 13 Section 2.08 Exchange of Certificates. 14 Section 2.09 Fractional Shares 15 Section 2.10 Distributions with Respect to Unexchanged Shares of Parent Common Stock. 16 Section 2.11 Company Stock Options; Company Warrants. 16 Section 2.12 Dissenting Shares 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 18 Section 3.01 Organization, Standing and Corporate Power. 18 Section 3.02 Capitalization. 19 Section 3.03 Authority; Non-contravention; Voting Requirements. 19 Section 3.04 Governmental Approvals. 20 Section 3.05 Company SEC Documents; Financial Statements. 21 Section 3.06 Legal Proceedings. 22 Section 3.07 Compliance With Legal Requirements; Governmental Authorizations; FDA Laws. 22 Section 3.08 Information Supplied. 23 Section 3.09 Tax Matters. 23 Section 3.10 Employee Benefits and Labor Matters. 24 Section 3.11 Contracts. 25 Section 3.12 Environmental Matters. 27 Section 3.13 Intellectual Property. 27 Section 3.14 Insurance. 28 Section 3.15 Certain Business Relationships with Affiliates. 28 Section 3.16 Opinion of Financial Advisor. 28 Section 3.17 Brokers and Other Advisors. 28 Section 3.18 Section 203 of the DGCL Not Applicable; State Takeover Statutes. 29 Section 3.19 No Reliance. 29 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 29 Section 4.01 Organization and Standing. 29 Section 4.02 Capitalization. 30 Section 4.03 Authority; Non-contravention. 30 Section 4.04 Governmental Approvals. 31 Section 4.05 Parent SEC Documents; Financial Statements. 31 Section 4.06 Legal Proceedings. 33 Section 4.07 Compliance With Legal Requirements. 33 Section 4.08 Information Supplied. 33 Section 4.09 Tax Matters. 33 Section 4.10 Ownership and Operations of Merger Sub. 34 Section 4.11 Brokers and Other Advisors. 34 Section 4.12 Ownership of Company Shares. 34 Section 4.13 No Other Representations or Warranties. 35 Section 4.14 No Reliance. 35 ARTICLE V COVENANTS 35 Section 5.01 Interim Operations of the Company. 35 Section 5.02 Interim Operations of Parent. 38 Section 5.03 No Solicitation. 38 Section 5.04 Company Board Recommendation. 40 Section 5.05 Registration Statement; Proxy Statement; Special Meeting. 41 Section 5.06 Filings; Other Action. 43 Section 5.07 Access. 43 Section 5.08 Publicity. 44 Section 5.09 Employee Benefits. 44 Section 5.10 Indemnification; Directors' and Officers' Insurance. 45 Section 5.11 Section 16 Matters. 47 Section 5.12 Stock Exchange Listing. 47 Section 5.13 Plan of Reorganization. 47 Section 5.14 Sale of the Aplindore Program and the Real Estate Before the Effective Time 47 Section 5.15 Sale of the Aplindore Program and the Real Estate After the Effective Time 48 Section 5.16 Repayment of Company Loans 48 Section 5.17 Efforts to Satisfy Closing Conditions 48 ARTICLE VI CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE MERGER 49 Section 6.01 Conditions to Obligations of Each Party Under This Agreement. 49 Section 6.02 Additional Conditions to Obligations of Parent and Merger Sub. 49 Section 6.03 Additional Conditions to Obligations of the Company. 50 Section 6.04 Estoppel. 50 ARTICLE VII TERMINATION Section 7.01 Termination. 51 Section 7.02 Effect of Termination. 52 Section 7.03 Termination Fee. 53 ARTICLE VIII MISCELLANEOUS PROVISIONS Section 8.01 Amendment. 54 Section 8.02 Waiver. 54 Section 8.03 No Survival of Representations and Warranties. 54 Section 8.04 Entire Agreement; Counterparts. 54 Section 8.05 Applicable Legal Requirements; Jurisdiction; Waiver of Jury Trial. 54 Section 8.06 Payment of Expenses. 55 Section 8.07 Transfer Taxes. 55 Section 8.08 Assignability; No Third Party Rights. 55 Section 8.09 Notices. 56 Section 8.10 Severability. 57 Section 8.11 Obligation of Parent. 57 Section 8.12 Specific Performance. 57 Section 8.13 Remedies. 58 Section 8.14 Construction. 58 Exhibits EXHIBIT A:Aplindore CVR Agreement EXHIBIT B:H3 CVR Agreement EXHIBIT C:Merck CVR Agreement EXHIBIT D:Real Estate CVR Agreement EXHIBIT E:List of Potential Consultants INDEX OF DEFINED TERMS 1993 Company Options Section 2.11(a) Agreement Preamble Appraisal Rights Section 2.12 Bankruptcy and Equity Exception Section 3.03(a) Certificate of Merger Section 2.03 Closing Section 2.04 Closing Date Section 2.04 Company Preamble Company Board Recitals Company Change in Recommendation Section 5.04(b) Company Charter Documents Section 3.01(b) Company Contracts Section 3.11(a) Company Disclosure Letter Article III Preamble Company Financial Statements Section 3.05(b) Company Pension Plan Section 3.10(a) Company Plan Section 3.10(a) Company Preferred Stock Section 3.02(a) Company Recommendation Section 3.03(b) Company SEC Documents Section 3.05(a) Company Share Section 3.02(a) Company Shares Section 3.02(a) Company Stock Certificate Section 2.07 Company Stockholder Approval Section 3.03(a) Confidentiality Agreement Section 5.03(a) Consulting Committee Section 5.15(c) D&O Insurance Policy Section 5.10(c) DGCL Recitals Dissenting Shares Section 2.12 Effective Time Section 2.03 Environmental Laws Section 3.12(a) Excess Shares Section 2.09(b) Exchange Agent Section 2.08 FDA Laws Section 3.07(b) Filed Company SEC Documents Article III Preamble Filed Parent SEC Documents Article IV Preamble IRS Section 3.10(a) Merger Recitals Merger Consideration Section 2.06(a)(iii) Merger Sub Preamble Non-Budgeted Capital Expenditure Section 5.01(a)(15) Non-Employee Director Agreements Recitals Non-Employee Directors Recitals Notice of Recommendation Change Section 5.04(c)(i) Outside Date Section 7.01(c) Parent Preamble Parent Charter Documents Section 4.01(b) Parent Common Stock Section 2.06(a)(iii) Parent Disclosure Letter Article IV Preamble Parent Financial Statements Section 4.05(b) Parent SEC Documents Section 4.05(a) Proxy Statement Section 5.05(a) Registration Statement Section 5.05(a) Representatives Section 5.03(a) Sarbanes-Oxley Act Section 3.05(a) Securities Act Section 3.01(b) Surviving Corporation Section 2.01 Transactions Recitals Transfer Taxes Section 8.07 Voting Agreements Recitals AGREEMENT AND PLAN OF MERGER This Agreement And Plan Of Merger (“Agreement”) is made and entered into as of August 23, 2009, by and among Ligand Pharmaceuticals Incorporated, a Delaware corporation (“Parent”); Neon Signal, LLC, a Delaware limited liability company and a wholly-owned Subsidiary of Parent (“Merger Sub”); and Neurogen Corporation, a Delaware corporation (the “Company”).Capitalized terms used but not otherwise defined in this Agreement shall have the meanings given to them in Article I. Recitals WHEREAS, the respective boards of directors of each of Parent, Merger Sub and the Company have approved the acquisition of the Company by Parent upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, upon the terms and subject to the conditions set forth in this Agreement, Merger Sub shall merge with and into the Company (the “Merger”) and each Company Share that is issued and outstanding immediately before the Effective Time (other than (i) as provided in Section 2.09 and (ii) Dissenting Shares) will be canceled and converted into the right to receive the Merger Consideration, all upon the terms and subject to the conditions set forth herein; WHEREAS, the board of directors of the Company (the “Company Board”) has, upon the terms and subject to the conditions set forth herein, unanimously and duly adopted resolutions (i) determining that the transactions contemplated by this Agreement, including the Merger (collectively, the “Transactions”), are advisable and in the best interests of the Company and its stockholders, (ii) approving this Agreement and the Transactions in accordance with the Delaware General Corporation Law (the “DGCL”), (iii) directing that this Agreement be submitted to the stockholders of the Company for adoption, and (iv) recommending that the stockholders of the Company adopt this Agreement and approve the Transactions; WHEREAS, the board of directors of Parent and the Manager of Merger Sub have, upon the terms and subject to the conditions set forth herein, unanimously and duly approved and declared advisable this Agreement and the Transactions, and Parent, in its capacity as the sole limited liability company interest holder of Merger Sub, has adopted this Agreement, in each case, in accordance with the DGCL; WHEREAS, as an inducement to Parent’s willingness to enter into this Agreement, simultaneously with the execution of this Agreement, Parent and certain stockholders of the Company owning in the aggregate approximately 33% of the Outstanding Company Shares have executed and delivered to the Company the applicable voting agreements (the “Voting Agreements”); WHEREAS, simultaneously with the execution of this Agreement, each of the non-employee members of the Company Board (the “Non-Employee Directors”) have entered into letter agreements with the Company (the “Non-Employee Director Agreements”) pursuant to which the Non-Employee Directors have agreed that they will be given the opportunity, on the Closing Date, to exercise all previously unexercised Company Options held by them and that any such Company Options not so exercised will, immediately before the Effective Time, automatically be terminated and canceled Page 1 without any payment or obligation on the part of the Company or any further action on the part of any Non-Employee Director; WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger not qualify as a tax-free reorganization within the meaning of Section 368(a) of the Code and the Treasury Regulations promulgated thereunder; and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the other transactions contemplated by this Agreement and also to prescribe certain conditions to the Merger as specified herein; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, Parent, Merger Sub and the Company hereby agree as follows: ARTICLEI
